Citation Nr: 1232800	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971, with combat service in the Republic of Vietnam from September 1969 to September 1970, and his decorations include the Air Medal with "V" device, Bronze Star Medal and Distinguished Flying Cross.  He had subsequent National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss in the right ear for VA purposes.

2.  The preponderance of the evidence shows that the Veteran's left ear hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include his in-service, combat-related acoustic trauma.  

3.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include his in-service, combat related acoustic trauma.  





CONCLUSIONS OF LAW

1.  The criteria for service connection of right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), (b) 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection of left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2001); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant complete pre-adjudication notice by letters dated in October 2006 and March 2008.  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  A VA examination was provided and an opinion obtained which was adequate for adjudicative purposes:  the examiner reviewed the claims file, elicited medical histories from the Veteran, reported all necessary information, and provided an adequate rationale for the opinion expressed.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that his bilateral hearing loss is due to acoustic trauma during service.  The record shows that he was a helicopter pilot in the Army.  Based on the nature of his service, the Board finds that he was exposed to in-service acoustic trauma.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

On the Veteran's enlistment examination in April 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

In September 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
x
5
LEFT
0
-5
0
x
10


In July 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0

In October 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
x
0
LEFT
10
10
10
x
10

On the separation examination in March 1971, the Veteran denied ear trouble.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
x
15
LEFT
15
15
15
x
15

Audiograms were conducted periodically during the Veteran's National Guard service.  In April 1984 the Veteran denied hearing loss or ear trouble.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
5
15
15

In April 1985 the Veteran denied hearing loss or ear trouble.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
5
5
10
15
10

In April 1992 the Veteran denied hearing loss or ear trouble.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
5
5
15
15

In April 1993 the Veteran denied hearing loss or ear trouble.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
10
15
20
5

In April 1994 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
20
10
30

In April 1995 the Veteran denied hearing loss or ear trouble.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
5
15
15
25

In April 1997 the Veteran denied hearing loss or ear trouble.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
5
LEFT
5
5
5
15
10

A private otolaryngologist's report dated in August 2006 noted the Veteran was seen with complaints of hearing loss.  The Veteran reported that he had flown helicopters for 30 years, including his National Guard service, and was now noticing a change in his hearing particularly as it relates to background noise.  The Veteran reported that he now worked in an office as a probation director "except when he has to shoot on the range."  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
20
LEFT
25
25
30
40
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The physician described normal to borderline hearing in the right ear dropping to mild loss at 6000 to 8000 Hz.  On the left, there was borderline to mild sensorineural hearing loss.  The physician stated that the Veteran's "hearing loss pattern does not have any of the characteristics of noise induced hearing loss."  The impression was borderline primarily sensorineural hearing loss.

On the authorized audiological evaluation in November 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
20
LEFT
25
25
30
35
35

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The Veteran reported experiencing noise from artillery and mortar fire in Vietnam as well as from his duties as a military pilot.  He reported experiencing difficulty understanding speech approximately five to six years ago.  The Veteran reported intermittent tinnitus; he was unsure of the date of onset.  The examiner reviewed the claims folder, including the service treatment records.  He noted that the hearing tests performed in 1984, 1985, 1987, 1988, 1993, 1995, and 1997 all indicted hearing within normal limits, and that the tests in 1992 and 1995 indicated a slight loss at 6000 Hz in the left ear.  The examiner diagnosed bilateral mild hearing loss and stated that it was not at least as likely that the Veteran's hearing loss was due to the noise exposure he experienced while in the military; the examiner noted that the hearing tests performed in the military all indicated normal hearing.  The examiner also stated that it was not at least as likely that the Veteran's tinnitus was due to noise exposure in the military; the incidence of tinnitus was consistent with that of the general public.

At an RO hearing in May 2009, the Veteran reported that he first noticed tinnitus in approximately 1999.  

Right Ear Hearing Loss

In this case, there is no competent evidence of hearing loss in the right ear for VA purposes at anytime either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA and the diagnostic findings from the audiological examination in November 2007 failed to show a right ear hearing loss for VA compensation purposes.  The private audiogram in August 2006 likewise failed to show right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  

The audiological findings on the VA examination did not show an auditory threshold greater than 25 decibels at any of the relevant right ear frequencies or a speech recognition score less than 94 decibels in the right ear.  The private audiogram findings did not show auditory threshold in any of the right ear frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 26 decibels or greater.  Nor was speech recognition score less than 94 percent in the right ear. 

Thus, the findings do not satisfy the criteria for a right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability in the right ear at present, as that term is defined in 38 C.F.R. § 3.385, the claim for defective hearing in that ear must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Left Ear Hearing Loss

Based on the 2006 and 2007 audiological testing reports, the Board finds that the Veteran has a left ear hearing loss disability as defined by VA (see 38 C.F.R. § 3.385).  The issue remains whether service connection is warranted for left ear hearing loss.  

The record does not demonstrate left ear hearing disability for VA standards during service or on the National Guard evaluations spanning from 1984 to 1997.  Left ear hearing loss for VA purposes is first demonstrated on the August 2006 private otolaryngologist's evaluation.  At that time the Veteran indicated that he was now noticing a change in his hearing.  On the November 2007 VA examination, he reported experiencing difficulty understanding speech approximately five to six years ago.  The private otolaryngologist indicated that the Veteran's hearing loss pattern did not have any of the characteristics of noise induced hearing loss, while the VA examiner concluded that the Veteran's current hearing loss was not attributable to his inservice noise exposure.  This examiner thoroughly reviewed the claims file, administered audiometric testing, and performed a clinical evaluation.  There are no medical opinions of record to contradict the conclusion of the VA examiner.  

The Veteran has asserted that he incurred hearing loss during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  Courts have held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  

The Board finds that the evidence of normal findings on the 1971 service separation examination; the Veteran's own denial of hearing loss at the time of his separation; his denial of hearing loss on the National Guard examinations in 1984, 1985, 1992, 1993, 1995, and 1997; and his report of problems understanding speech for only the past five or six years in 2007, reflects that he did not have hearing loss disability in left ear for many years after service, to include during his combat service in Vietnam.  Therefore, any statements to the effect that he has had a continuity of symptomatology since service, including his notation on the September 2006 claim form that the disability had its onset in 1969 are not credible as they conflict with the contemporaneous evidence.  

As to a causal relationship between service, including his Vietnam combat service, and his current left ear hearing loss, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss requires medical expertise.  Moreover, even assuming he were, his opinion is outweighed by the assessments offered by his private otolaryngologist and the November 2007 VA examiner, both of whom opined that his left ear hearing loss was not related to in-service noise exposure.  

Tinnitus

The service treatment records do not show any complaints related to tinnitus.  The National Guard records show that the Veteran denied ear complaints in 1984, 1985, 1992, 1993, 1995, and 1997.  He testified in 2009 that his tinnitus began in approximately 1999, many years after active service.  

The only medical opinion of record addressing whether the Veteran's tinnitus was related to service, the November 2007 opinion of the VA audiologist, found it was not.  Although the Veteran asserts that his noise exposure during service, including while serving in combat in Vietnam, resulted in the current diagnosis of tinnitus, his statements are outweighed by the medical nexus opinion offered by the VA medical professional who based his opinion on a review of the Veteran's medical records, the Veteran's lay report of the onset of his disability, and his specialized training.  Moreover, although the Veteran reports that his tinnitus is due to his in-service noise exposure, including during combat, given the absence of a report of continuity of symptomatology, i.e., ringing in his ears since service, the preponderance of the competent evidence shows that there is no causal relationship between the disability and the combat injury.  See Reeves.

In sum, the weight of the credible evidence shows that the Veteran's tinnitus first manifested many years after service and is not related to service or any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final point, in reaching these determinations, the Board does not wish in any way to diminish the Veteran's heroic and well-decorated Vietnam combat service, for which he was awarded, among other decorations, the Air Medal with "V" device.  Although the Board is sympathetic to his claims, because the preponderance of the evidence is against service connection for right and left ear hearing loss and for tinnitus, the Board it is without authority to grant his claims on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002).  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


